The above entitled actions grew out of the fact that defendant therein claimed ownership by adverse user to certain lands the title to which was involved in the case ofLummer v. Unruh et al., (Civ. No. 1581), ante, p. 97, [142 P. 914], an opinion in which on appeal to this court was this day filed, affirming a judgment rendered by the trial court in favor of defendants therein. *Page 799 
During the trial of said case of Lummer v. Unruh, it was stipulated in open court by the attorneys for the respective parties that the above entitled actions should abide and be controlled by the determination of the court in said case ofLummer v. Unruh, and that upon judgment being rendered in said last mentioned case, judgment in each of the above entitled actions should, without trial, be rendered therein in accordance with said decision. The court having rendered a judgment in favor of defendants in the Lummer-Unruh case, likewise, pursuant to said stipulation, rendered judgments in favor of plaintiffs in each of the above entitled actions, from which, and orders denying his motions for new trial, the defendant has appealed. No briefs are filed herein by any of the parties to said actions, it being understood and agreed that said appeals shall be disposed of by this court in accordance with its decision in the case of Lummer v. Unruh,
above referred to.
It is, therefore, ordered that the judgments and orders denying defendant's motion for new trial in each of the above entitled cases be and the same are hereby affirmed.
Conrey, P. J., and James, J., concurred.